 Case 2:18-cv-08566-RGK-PJW Document 31 Filed 05/10/19 Page 1 of 2 Page ID #:189


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
   Case No.      2:18-cv-08420-RGK-PJW; 2:18-cv-08423-RGK-PJW;                Date     May 10, 2019
                 2:18-cv-08551-RGK-PJW; 2:18-cv-08555-RGK-PJW;
                 2:18-cv-08556-RGK-PJW; 2:18-cv-08565-RGK-PJW;
                 2:18-cv-08566-RGK-PJW; 2:18-cv-08568-RGK-PJW;
                 2:18-cv-08569-RGK-PJW; 2:18-cv-08570-RGK-PJW;
                 2:18-cv-08577-RGK-PJW; 2:18-cv-08578-RGK-PJW;
                 2:18-cv-08579-RGK-PJW; 2:18-cv-08588-RGK-PJW;
                 2:18-cv-08592-RGK-PJW; 2:18-cv-08723-RGK-PJW;
                 2:18-cv-08730-RGK-PJW; 2:18-cv-08747-RGK-PJW;
                 2:18-cv-08748-RGK-PJW; 2:18-cv-08749-RGK-PJW;
                 2:18-cv-08750-RGK-PJW; 2:18-cv-08753-RGK-PJW;
                 2:18-cv-08754-RGK-PJW; 2:18-cv-08759-RGK-PJW;
                 2:18-cv-08760-RGK-PJW; 2:18-cv-08763-RGK-PJW;
                 2:18-cv-08764-RGK-PJW
   Title         United States v. $1,546,076.35 In Bank Funds Seized From Republic Bank of Arizona
                 Account 1889 (and related cases)


   Present: The Honorable      R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
            Sharon L. Williams                          Not Reported                           N/A
                Deputy Clerk                      Court Reporter / Recorder                  Tape No.
   Attorneys Present for Plaintiff: Not Present           Attorneys Present for Defendant: Not Present
   Proceedings:          (IN CHAMBERS) Order re: Claimant Larkin’s Motion Regarding
                         Timing of Filing Claims
        The above captioned cases involve civil forfeiture proceedings of several assets that the
government seized from James Larkin, John Brunst, Michael Lacey, and Scott Spear (collectively,
“Claimants”) pursuant to seizure warrants in this District. Claimants are currently defendants in an
ongoing criminal matter in the District Court of Arizona, entitled United States v. Lacey, No. 2:18-cr-
00422-SPL, where the indictment and the first superseding indictment include forfeiture allegations. On
October 23, 2018, the Court stayed the above captioned cases pending the conclusion of the criminal
matter. Claimants appealed the Court’s stay order, which is currently pending in the Ninth Circuit.

        Presently before the Court are Claimant Larkin’s motions for an extension to file claims in the
above captioned cases. Larkin requests that the deadline to file claims be extended from April 30, 2019
to July 1, 2019. Larkin indicates that on April 1, 2019, with the April 30th deadline looming, counsel for
potential claimants began negotiating with the government for additional time to file claims. The
government then filed ex parte applications requesting an extension on April 29, 2019, which the Court
denied for lack of good cause. In the instant motions, Larkin contends that an extension is needed “to
allow the parties sufficient time to identify all potential claimants and draft claims to complicated
assets.” (Mot. re Timing of Filing Claims 3:18–20, ECF No. 26.) Larkin also notes that counsel for
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 2
 Case 2:18-cv-08566-RGK-PJW Document 31 Filed 05/10/19 Page 2 of 2 Page ID #:190
                                                                                             Clerk: CLB
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

   Title        In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
                Accounts (and related cases)



potential claimants engaged in month-long negotiations with the government regarding the deadline to
file claims, and that claimants are currently litigating the criminal case in Arizona as well as the appeal
of this Court’s stay order in the Ninth Circuit.

        The initial deadline for potential claimants to file claims to the assets in the above captioned
cases was December 24, 2018. The government, on its own, extended the deadline to December 28,
2018. The Court then granted the government’s request to extend the deadline to April 30, 2019. These
cases undoubtedly involve numerous assets, and the Court acknowledges Larkin’s contention that the
assets are complicated. Despite these circumstances, however, the Court is not convinced that the
previous four-month extension was an insufficient amount of time to file claims. The Court also notes
that the government filed ex parte applications for an extension on the eve of the deadline, and the
instant motions were filed four days passed the deadline. Therefore, the Court is not inclined to grant the
requested extension. Nevertheless, the Court finds that the interests of justice require a brief extension of
the deadline to file claims.

       Accordingly, the Court GRANTS in part Claimant Larkin’s Motions and EXTENDS the
deadline for any potential claimants to file claims in the above captioned cases to May 24, 2019.

           IT IS SO ORDERED.

                                                                                                :
                                                    Initials of Preparer




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 2
